PER CURIAM.
This action was brought by Lillie Scheadler, administratrix, against the Cincinnati, Georgetown' and Portsmouth Rd. Co., for wrongful death. A verdict was returned for Scheadler upon, which judgment was entered and the company prosecuted error.
The company contended that the verdict was against the weight of the evidence, that the court erred in not directing a verdict for it, and that it erred in refusing to give special charges offered by it. ’ The Court of Appeals held: ,
1. From examination of the 'record there .. was no 'error in’ overruling’ thé motion of the ' :jcompany for a’directed verdict. ‘ V
■ 2:’ “As between a person about'to,cross over ¡an interurban railway at a crossing and an ¡inferurbán ear ápproáchirig 'said’ crossing, the ¡interurban car has the right of'way.' This is ;so, because a person can. stop'- within " a ; few jfew feet and the inteurürb’án car éarinot.” The ¡¡foregoing charge was ' refused,', süch refusal - ¡¡constituting préjudical 'error to’ the cbmpariy,"' ¡¡especially that the verdict and judgment are i ¡, -i-. . : *323manifestly against the weight of-the-evidence. Judgment reversed and cause remanded.....
Attorneys—Dinsmore, Shohl & Sáwyer for company; Thos L. Michie . and - - Arthur - C. Fricke for-Seheadler; all-of. Cincinnati. ,